Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 13, 1996, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree and criminal possession of a weapon in the second degree, and sentencing him to a term of 12V2 to 25 years, concurrent with two concurrent terms of 7V2 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was overwhelming circumstantial evidence that defendant fired the revolver that accidentally wounded an eight-year-old bystander, including eyewitness testimony that he hid an object in the spot where the weapon was recovered moments later. Defendant’s homicidal intent was clearly established by evidence that he fired six shots at his intended victim, with whom he had an ongoing drug-related dispute.
*60Defendant’s ineffective assistance claim is entirely lacking in specificity and unsupported by the record, which establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
We perceive no abuse of sentencing discretion.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J. P., Wallach, Rubin, Saxe and Buckley, JJ.